Title: To John Adams from Jean de Neufville & Fils, 14 June 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 14th. June 1782
Sir

We now send your Excellency’s Accounts after having deducted the Dutch consuls’ at plymouth for his advances to the prisoners You were pleased to give us a list of except £5:5: Stlgs. thereof as you desired, reserving to ourselves the remainder of those charges. The Ballance of these Accounts is now f3772:17: 8 in our favour.
We beg leave to add thereto the Inclosed and to assure you that we remain With due respect Your Excellency’s Most Obedient Humble Servts:

John de Neufville Son


P S Another Alteration we have made in the Accots. is the f250 pd. for Master Charles Wch. was pass’d as Bco. money, when it Should have been Currency.

